Citation Nr: 0306761	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  98-01 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety.  

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder, claimed as depression. 


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty military service from September 
1972 to July 1983.

The record shows that, in 1986, service connection for an 
adjustment disorder was denied.  After the Department of 
Veterans Affairs (VA) Regional Office (RO) notified the 
veteran of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision 
and the decision became final and the decision cannot be 
reopened unless new and material evidence is presented.  

In March 1997, the veteran filed a claim of service 
connection for PTSD.  The RO considered the claim as a new 
claim and not a claim to reopen.  In an August 1997 rating 
decision, the RO denied the PTSD claim on the merits and the 
veteran has perfected an appeal of that issue, which is now 
before the Board of Veterans' Appeals (Board) for appellate 
review.  In July 2001, the Board remanded the PTSD claim for 
evidentiary and procedural development.  As the development 
requested has been completed, no further action by the RO is 
necessary to comply with the Board's remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The issues of service connection for psychiatric disorders, 
claimed as anxiety and depression, are addressed in the 
Remand section of this decision. 


FINDING OF FACT

The medical evidence does not establish a diagnosis of PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 202); 38 C.F.R. § 3.303 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence, is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  The record 
shows that in letters, dated in July 2001 and August 2002, 
the RO notified the veteran that he should submit medical 
evidence of a current diagnosis of PTSD, that VA would obtain 
VA medical records and that he could authorized release of 
non-VA medical records so that VA could obtain the records or 
he could submit the records.  In the October 2002 
Supplemental Statement of the Case, the RO specifically 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159, implementing the 
VCAA, duty-to-notify provisions of the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For these reasons, the 
Board concludes that duty-to-the-notify provisions of the 
VCAA have been complied with. 

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  All relevant records have been 
obtained and a VA examination was conducted.  As the veteran 
has not identified any other evidence to substantiate his 
claim, the Board concludes that duty-to-the-assist provisions 
of the VCAA have been complied with. 

Prinicples of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Basically, service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after service, when all the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Evidence 

The service medical records, including the reports of 
entrance and separation examinations, contain no diagnosis of 
PTSD.  The records do show that on psychiatric evaluation in 
June 1976 for an episode of violent behavior, no psychiatric 
illness was found.  In October 1976, the veteran requested to 
see a medical officer because of nervous tension.  The 
impression was situational anxiety.  In May 1983, the veteran 
was seen at sick call for complaints of suicidal and 
homicidal ideations over marital problems.  History included 
alcohol and drug abuse.  The initial findings included 
paranoia and a depressed mood.  On a subsequent emergency 
psychiatric evaluation, it was noted that the veteran had 
been trying to escape from marital discord through drug and 
alcohol abuse that was threatening his career.  The veteran 
admitted to being worried and depressed.  The primary 
impression was adjustment disorder secondary to marital and 
job related problems.  

After service, VA records disclose that in 1988 the veteran 
was seen by social welfare services for family stress.  In 
January 2000, the veteran was seen for depression with a 
history of onset 19 years previously.  When he was seen in 
March 2000, the impression was major depressive episode with 
history of alcohol and drug abuse.  A similar impression was 
noted in February 2001. 

County health records, dated in May 2001, disclose a history 
of depression and anxiety. 

The Board remanded the PTSD claim in June 2001 to have the 
veteran examined by a psychiatrist.  One purpose of the 
examination was to have the examiner express an opinion as to 
whether the veteran had PTSD.  In the July 2002 report of 
psychiatric examination, after reviewing the medical records, 
the examiner concluded that the veteran did not have a full 
PTSD syndrome.  The pertinent diagnoses were anxiety disorder 
with features of PTSD and major depressive disorder. 

Elements of Service Connection 

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999). 
PTSD

As for PTSD, there is no medical evidence that the veteran 
currently suffers from PTSD.  On recent examination, the 
examiner stated that while the veteran had features of PTSD, 
PTSD was not diagnosed.  As PTSD is not shown, there is no 
factual basis to support the claim and there is no factual 
predicate to support the second and third elements of the 
claim for service connection.  As the preponderance of the 
evidence is against the claim, the claim of PTSD is denied. 


ORDER 

Entitlement to service connection for PTSD is denied. 




REMAND 

This case also presents procedural defects on the issues of 
service connection for psychiatric disorders, claimed as 
anxiety an depression, which must be addressed in order to 
establish the scope of appellate review by the Board. 

In March 1997, in addition to the PTSD claim, the veteran 
claimed service connection for anxiety.  The RO considered 
the claim for anxiety on the merits and announced the 
decision in the October 2002 supplemental statement of the 
case (SSOC).  Before the SSOC was furnished to the veteran, 
the Board amended 38 C.F.R. § 19.31(a), prohibiting the 
practice of using the SSOC to announce a decision by the RO 
on an issue not addressed in the statement of the case.  

In January 2000, the veteran filed a claim of service 
connection for depression.  In a September 2000 rating 
decision, the RO considered the claim as one to reopen the 
1986 RO denial of service connection for a nervous condition, 
diagnosed as adjustment disorder.  After the RO notified the 
veteran of the adverse decision and of his appellate rights, 
he did not appeal the decision. 

In its remand on the issue of service connection for PTSD in 
June 2001, the Board requested a VA psychiatric examination 
and asked the examiner for an opinion as to whether the 
veteran had a psychiatric disorder, other than PTSD, which 
was related to service.  In a July 2002 report of VA 
psychiatric examination, the diagnoses were anxiety disorder 
with features of PTSD and major depressive disorder.  The 
examiner commented that the psychiatric illnesses had at 
least some connection to the veteran's time in service.  The 
RO then considered the claim for depression without regard 
for finality and announced its the decision in the October 
2002 SSOC.  



To ensure due process of law, the following action by the RO 
is required. 

1.  On the issues of service connection 
for a psychiatric disorder, claimed as 
anxiety, and, whether new and material 
evidence has been presented to reopen the 
claim of service connection for a 
psychiatric disorder, claimed as 
depression, provide the veteran and his 
representative notice of the rating 
action, denying the claims, including a 
statement of the reasons for the 
decisions and a summary of the evidence 
considered and notice of his appellate 
rights.  38 C.F.R. §§ 3.104(a), 19.25, 
19.31(a) (2002).  

2.  If the veteran timely files a notice 
of disagreement, prepare a statement of 
the case.  In the statement of the case, 
38 C.F.R. § 3.303(d) should be addressed.  
Since the issue of service connection for 
PTSD has been disallowed by the Board, 
38 C.F.R. § 3.304(f) (requiring credible 
supporting evidence of in-service 
stressors) does not apply.  

3.  After the statement of the case is 
furnished, should the veteran file a 
timely substantive appeal, review the 
record to determine if the duty to notify 
and the duty to assist under the VCAA 
have been complied with and, if not, 
undertake the necessary development.  If 
an appeal is perfected as to any 
remaining issue, the record should be 
forwarded to the Board for appellate 
review. 

4.  If additional evidence is received, 
it should be addressed in either the 
statement of the case or, if appropriate, 
in a supplemental statement of the case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

On the remanded issues, the claims must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

On the disallowance of the claim of service connection for 
PTSD.  IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

